Citation Nr: 0927757	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-26 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as due to exposure to radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from December 1962 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the case was remanded for additional 
development.  The case has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2009, the RO furnished a Supplemental Statement of 
the Case (SSOC) on the appeal issue.  Additional argument and 
evidence was received at the RO in February 2009.  It appears 
that the evidence was not associated with the claims file 
prior to its transfer to the Board.  The evidence was 
subsequently forwarded to the Board, where it was received in 
March 2009.  On review, the additional evidence includes 
various medical abstracts and articles that were not 
previously considered.

Pursuant to regulation, any additional pertinent evidence 
received by the Board that has not already been considered by 
the agency of original jurisdiction (AOJ) must be referred to 
the AOJ for initial review unless there has been a waiver of 
such referral by the claimant.  38 C.F.R. § 20.1304 (2008).  

By letter dated in June 2009, the Board asked the Veteran if 
he wished to waive AOJ consideration of his statement and 
attached evidence.  In July 2009, the Veteran submitted the 
"Additional Evidence Response Form" indicating that he 
wanted his case remanded back to the AOJ for review of the 
additional evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of entitlement to 
service connection for bladder cancer, 
claimed as due to exposure to radiation in 
service, to include consideration of 
additional evidence received since the 
January 2009 SSOC.  If the RO determines 
additional development is required, it 
should be accomplished.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

